United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-50656
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE TEPEZANO-AVILA,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 3:98-CR-301-ALL
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Jose Tepezano-Avila (Tepezano), federal prisoner # 85628-

080, appeals the district court’s denial of his 18 U.S.C.

§ 3582(c)(2) motion, wherein he argued that Amendment 668 to the

Sentencing Guidelines should be applied to the calculation of his

offense level under U.S.S.G. § 2D1.1(a)(3).

     Amendments to the Sentencing Guidelines may not be applied

retroactively upon a motion under § 3582(c)(2) unless they are

specifically set forth in U.S.S.G. § 1B1.10(c).     See U.S.S.G.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-50656
                                -2-

§ 1B1.10(a), p.s. (Nov. 2005).   Amendment 668 is not listed in

§ 1B1.10(c) and therefore may not be applied retroactively under

Tepezano’s motion.   See United States v. Drath, 89 F.3d 216, 218

(5th Cir. 1996)(amendment not listed in § 1B1.10(c) “cannot be

given retroactive effect in the context of a § 3582(c)(2)

motion”).   Accordingly, the district court did not abuse its

discretion when it denied Tepezano’s § 3582(c)(2) motion.

     AFFIRMED.